IN THE
                        TENTH COURT OF APPEALS



                               No. 10-11-00426-CV

            IN RE DEBBIE ECHOLS AND RHONDA ECHOLS


                              Original Proceeding



                         MEMORANDUM OPINION


      Relators' petition for writ of mandamus is denied.     Relators' motion for

emergency stay is dismissed as moot.




                                               AL SCOGGINS
                                               Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Opinion delivered and filed November 9, 2011
[OT06]